Citation Nr: 1529601	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected patellofemoral pain syndrome of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected patellofemoral pain syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the pending appeal must be remanded for further development.

With respect to the increased rating claims, in the June 2014 Informal Hearing Presentation, the Veteran's representative stated that the claims file does not contain any updated VA treatment records after 2009, although, the record documents on-going VA treatment.  Accordingly, these claims must be remanded in order to obtain the outstanding treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Moreover, the Veteran was most recently afforded a VA examination in January 2014.  Although the VA examiner noted that the Veteran routinely experienced flare-ups of bilateral knee symptomatology, he failed to estimate the impact of these flare-ups on the Veteran's range of motion; rather, the examiner opined, "[h]e was not having a flare-up on this visit, therefore, I cannot give [an] opinion as to how flare-up affects his ROM or functional state.  Each flare-up could be different in how it affects his function."  The evidence of record is therefore lacking with regard to the current severity of the service-connected left and right knee disabilities.  Thus, to ensure that the record reflects the current extent of these service-connected disabilities, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, the Veteran's representative noted that the record does not contain a February 2012 VA sleep study, which was cited in the February 2014 statement of the case (SOC).  (The Board notes that the Veteran's representative misidentified the sleep study as a September 2012 sleep study; however, the SOC refers to a February 2012 record).  As such, a copy of this study should be obtained upon remand.

Also, with respect to the obstructive sleep apnea claim, the Veteran asserts that he is diagnosed with sleep apnea.  He contends that these symptoms began in service.  For the purposes of this remand, the Board notes that the Veteran is competent to report observable symptoms.  Crucially, the Veteran has not been afforded a VA examination to address his sleep apnea claim.  As such, this claim presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

Accordingly, the case is REMANDED for the following action:
1. After obtaining the appropriate releases where necessary, the AOJ shall procure any private and/or VA records of outstanding treatment and/or evaluation that the Veteran has received.  The Board is particularly interested in records of the Veteran's VA treatment dated from September 2009, to include the February 2012 sleep study discussed above.  All such available documents must be associated with the claims file.

2. Once the above-requested development has been completed, the Veteran should be afforded a VA orthopedic examination to determine the current severity of the service-connected left and right knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the left and right knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner should equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should also address the impact of the service-connected left and right knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Arrange for the Veteran to be scheduled for a VA examination to determine the etiology of the claimed sleep apnea.  The claims file must be made available to the examiner for review.

The examiner should either diagnose or rule out sleep apnea.

If the examiner diagnoses the Veteran with sleep apnea, he/she should then opine as to whether it is at least as likely as not that any currently diagnosed sleep apnea had its clinical onset in service or is otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his sleep apnea symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, the AOJ should readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

